MEMORANDUM**
Rito Hernandez Ruiz, a native and citizen of Mexico, petitions for review of an April 18, 2002, order of the Board of Immigration Appeals affirming pursuant to 8 C.F.R. § 3.1(a)(7) without opinion an immigration judge’s removal order and determination that Ruiz was ineligible for cancellation of removal or voluntary departure.
Because the immigration judge determined that Ruiz was removable for, inter alia, having been convicted of a crime relating to a controlled substance, a determination Ruiz does not contest in this petition for review, we lack jurisdiction to review the removal order. 8 U.S.C. § 1252(a)(2)(C); Olivera-Garcia v. INS, 328 F.3d 1083, 1085 (9th Cir.2003).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.